Marston, J.
The present case came before this Court and was disposed of at the April term, 1880. 13 Mich. 110.
We have very carefully examined the record, and compared the charge given with the previous decision of this Court, and are of opinion that there is no want of harmony.
It is very evident that the learned circuit judge closely adhered to the views of this Court, and that the charge was, as to the effect of the retention of the Huff & Yandermeulen note by the plaintiffs, as favorable to the defendants as the facts would warrant. If there was any error committed, it was by the jury and not by the court, and for such error this Court can afford no relief. ‘
The judgment will be affirmed with costs.
The other Justices concurred